Exhibit 10.3

ARAMARK AGREEMENT RELATING TO EMPLOYMENT AND

POST-EMPLOYMENT COMPETITION

This Agreement is between the undersigned individual (“Employee”) and Aramark.

RECITALS

WHEREAS, Aramark is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services and uniform and career
apparel;

WHEREAS, Aramark has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of Aramark and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of Aramark employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
Aramark’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of Aramark that is
not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, and know-how;

WHEREAS, all such Proprietary Information is developed at great expense to
Aramark and is considered by Aramark to be confidential trade secrets;

WHEREAS, Employee, as Chief Executive Officer of Aramark, will have access to
Aramark’s Proprietary Information, directly in the course of Employee’s
employment, and indirectly through interaction and meetings with and
presentations by other Aramark senior managers;

WHEREAS, Aramark will introduce Employee to Aramark clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop professional relationships with Aramark’s clients, customers, suppliers
and others;

WHEREAS, Aramark will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at Aramark which training
involves the disclosure by Aramark to Employee of Proprietary Information; and

WHEREAS, Aramark will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of Aramark’s
Proprietary Information, will have a personal relationship with Aramark’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to Aramark.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Employee’s employment with Aramark, the
opportunity to receive the grant of equity-based awards to purchase common stock
of Aramark from time to time, severance and other post-employment benefits
provided for herein (including pursuant to the Termination Protection Provisions
set forth in Exhibit B hereto to which Employee acknowledges Employee is not
otherwise entitled), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employee agrees to enter into
this Agreement with Aramark as a condition of employment pursuant to which
Aramark will limit Employee’s right to compete against Aramark and right to
solicit Aramark’s employees, customers, clients or suppliers during and
following termination of employment on the terms set forth in this Agreement.
Intending to be legally bound, the parties agree as follows:

ARTICLE 1

NON-DISCLOSURE AND NON-DISPARAGEMENT

Employee shall not, during or after termination of employment, directly or
indirectly, in any manner utilize or disclose to any person, firm, corporation,
association or other entity, except where required by law, any Proprietary
Information which is not generally known to the public, or has not otherwise
been disclosed or recognized as standard practice in the industries in which
Aramark is engaged. Employee shall, during and after termination of employment,
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding Aramark, or any of Aramark’s officers,
directors, personnel, other service providers, policies or products or services,
other than to comply with law.

ARTICLE 2

NON-COMPETITION

A.    Subject to Article 2.B. below, Employee, during Employee’s period of
employment with Aramark, and for a period of two and one-half (2 1⁄2) years
following the voluntary or involuntary termination of employment, shall not,
without Aramark’s written permission, which shall be granted or denied in
Aramark’s sole discretion, directly or indirectly, associate with (including,
but not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor or otherwise), or acquire or maintain ownership interest
in, any Business which is competitive with that which was conducted by or
developed for later implementation by Aramark at any time during the term of
Employee’s employment, provided, however, that if Employee’s employment is
involuntarily terminated by Aramark for any reason other than Cause (as defined
herein), or terminated by Employee for Good Reason (as defined in the attached
Schedule A), in either case at any time other than within two years following a
Change of Control (as defined in the attached Schedule A) occurring after the
date of this Agreement, then the term of the non-competition provision set forth
herein will be modified to be two years following either such termination of
employment. For purposes of this Agreement, “Business” shall be defined as a
person, corporation, firm, LLC, partnership, joint venture or other entity.
Nothing in the foregoing shall prevent Employee from investing in a Business
that is or becomes publicly traded, if Employee’s ownership is as a passive
investor of less than 1% of the outstanding publicly traded stock of the
Business.

 

-2-



--------------------------------------------------------------------------------

B.    The provision set forth in Article 2.A above, shall apply to the full
extent permitted by law (i) in all fifty states, and (ii) each foreign country,
possession or territory in which Aramark may be engaged in, or have plans to
engage in, business (x) during Employee’s period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.

C.    Employee acknowledges that these restrictions are reasonable and necessary
to protect the business interests of Aramark, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with Aramark. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by Aramark for Cause;
as a result of the elimination of Employee’s position; for performance-related
issues; or for any other reason or no reason at all.

ARTICLE 3

NON-SOLICITATION

During the period of Employee’s employment with Aramark and for a period of two
and one-half (2 1⁄2) years following the termination of Employee’s employment,
regardless of the reason for termination, Employee shall not, directly or
indirectly: (i) induce or encourage any employee of Aramark to leave the employ
of Aramark, (ii) hire any individual who was an employee of Aramark as of the
date of Employee’s termination of employment or within a six-month period prior
to such date, or (iii) induce or encourage any customer, client, supplier or
other business relation of Aramark to cease or reduce doing business with
Aramark or in any way interfere with the relationship between any such customer,
client, supplier or other business relation and Aramark, provided, however, if
Employee’s employment is involuntarily terminated by Aramark for any reason
other than Cause (as defined herein), or terminated by Employee for Good Reason
(as defined in the attached Schedule A) at any time other than within two years
following a Change of Control (as defined in the attached Schedule A) occurring
after the date of this Agreement, then the term of the non-solicitation
provision set forth herein will be modified to be two years following such
termination of employment.

ARTICLE 4

DISCOVERIES AND WORKS

Employee hereby irrevocably assigns, transfers, and conveys to Aramark to the
maximum extent permitted by applicable law Employee’s right, title and interest
now or hereinafter acquired, in and to all Discoveries and Works (as defined
below) created, invented, designed, developed, improved or contributed to by
Employee, either alone or jointly with others, while employed by Aramark and
within the scope of Employee’s employment and/or with the use of Aramark’s
resources. The terms “Discoveries and Works” include all works of authorship,
inventions, intellectual property, materials, documents, or other work product
(including, without limitation, Proprietary Information, patents and patent
applications,

 

-3-



--------------------------------------------------------------------------------

patentable inventions, research, reports, software, code, databases, systems,
applications, presentations, textual works, graphics and audiovisual materials).
Employee shall have the burden of proving that any materials or works created,
invented, designed, developed, contributed to or improved by Employee that are
implicated by or relevant to employment by Aramark are not implicated by this
provision. Employee agrees to (i) keep accurate records and promptly notify,
make full disclosure to, and execute and deliver any documents and to take any
further actions requested by Aramark to assist it in validating, effectuating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of its rights hereunder, and (ii) renounce any and all claims,
including, without limitation, claims of ownership and royalty, with respect to
all Discoveries and Works and all other property owned or licensed by Aramark.
Any Discoveries and Works that, within six months after the termination of
Employee’s employment with Aramark, are made, disclosed, reduced to a tangible
or written form or description, or are reduced to practice by Employee and which
pertain to the business carried on or products or services being sold or
developed by Aramark at the time of such termination shall, as between Employee
and Aramark, be presumed to have been made during such employment with Aramark.
Employee acknowledges that, to the fullest extent permitted by law, all
Discoveries and Works shall be deemed “works made for hire” under the Copyright
Act of 1976, as amended, 17 U.S.C. Section 101. Employee hereby grants Aramark a
perpetual, nonexclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) in any Works and Discoveries, for all purposes in connection with
Aramark’s current and future business, that Employee has created, invented,
designed, developed, improved or contributed to prior to Employee’s employment
with Aramark that are relevant to or implicated by such employment (“Prior
Works”). Any Prior Works are disclosed by Employee in Schedule 1.

ARTICLE 5

REMEDIES

Employee acknowledges that in the event of any violation by Employee of the
provisions set forth in Articles 1, 2, 3 or 4 above, Aramark will sustain
serious, irreparable and substantial harm to its business, the extent of which
will be difficult to determine and impossible to fully remedy by an action at
law for money damages. Accordingly, Employee agrees that, in the event of such
violation or threatened violation by Employee, Aramark shall be entitled to an
injunction before trial before any court of competent jurisdiction as a matter
of course upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to Aramark. If
Aramark is required to enforce the provisions set forth in Articles 2 and 3
above by seeking an injunction, Employee agrees that the relevant time periods
set forth in Articles 2 and 3 shall commence with the entry of the injunction.
Employee further agrees that, in the event any of the provisions of this
Agreement are determined by a court of competent jurisdiction to be invalid,
illegal, or for any reason unenforceable as written, such court shall substitute
a valid provision which most closely approximates the intent and purpose of the
invalid provision and which would be enforceable to the maximum extent permitted
by law.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 6

POST-EMPLOYMENT BENEFITS

A.    If Employee’s employment is terminated by (x) Aramark for any reason other
than Cause or (y) Employee for Good Reason (each, as defined in the attached
Schedule A), in each case other than within two years following a Change of
Control (as defined in the attached Schedule A), then subject to Article 6.D
below, Employee shall be entitled to the following post-employment payments and
benefits:

1.    Severance Pay: Employee shall receive severance payments equivalent to
Employee’s monthly base salary as of the effective date of termination (and
without regard to any reduction in violation of this Agreement or which gives
rise to Good Reason) for two years. Severance payments shall commence with the
Employee’s effective date of termination and shall be made in accordance with
Aramark’s normal payroll cycle. The period during which Employee receives
severance payments pursuant to this Agreement shall be referred to as the
“Severance Pay Period.”

2.    Other Post-Employment Benefits

(a)    Basic Group medical and life insurance coverage shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from Aramark will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against Aramark’s obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverage, Employee may convert such
coverage to individual policies to the extent allowable under the terms of the
plans providing such coverage.

(b)    Employee’s eligibility to participate in all other benefit and
compensation plans, including, but not limited to the Management Incentive
Bonus, Long Term Disability, any nonqualified retirement plans, and any stock
option or ownership plans, shall terminate as of the effective date of
Employee’s termination unless provided otherwise under the terms of a particular
plan; provided, however, that participation in plans and programs made available
solely to Executive Leadership Council members, including, but not limited to
the Executive Leadership Council Medical Plan, shall cease as of the effective
date of termination or the date Employee’s Executive Leadership Council
membership ceases, whichever occurs first. Employee, however, shall have certain
rights to continue the Executive Leadership Council Medical Plan under COBRA.

(c)    Within thirty days after the effective date of Employee’s termination for
any reason, whether such termination is by Aramark with or without Cause or by
Employee with or without Good Reason, Aramark shall pay Employee the portion of
the Base Salary earned but unpaid through the termination date. Any bonus earned
but unpaid as of the termination date for any previously completed fiscal year
of Aramark, to the extent not previously deferred under a particular deferred
compensation plan, and reimbursement for any

 

-5-



--------------------------------------------------------------------------------

unreimbursed expenses properly incurred by Employee in accordance with Company
policies prior to the termination date, shall be paid no later than 90 days
after the end of the calendar year. Employee shall also receive such employee
benefits, if any, to which Employee may be entitled from time to time under the
employee benefit or fringe benefit plans, policies or programs of the Company,
in accordance with their respective terms, other than any Company severance
policy (payments and benefits in this subsection (c), the “Accrued Benefits”).
Payment of the Accrued Benefits shall not be conditioned upon and shall be
payable without regard to Employee’s execution of the Release (as defined
below).

B.    Termination for “Cause” shall be defined as termination of employment due
to: (i) conviction or plea of guilty or nolo contendere to a felony or
misdemeanor involving moral turpitude, harassment or discrimination of any kind,
(ii) intentional misconduct, fraud or dishonesty with respect to Aramark that
causes material harm to Aramark, (iii) willful and continuous failure to perform
lawfully assigned duties that are consistent with the Employee’s position with
Aramark, (iv) willful violation of Aramark’s Business Conduct Policy or other
applicable Aramark code of conduct that causes material harm to Aramark or its
business reputation, or (v) a breach of fiduciary duty or otherwise
intentionally working against the best interests of Aramark; in any case of
conduct described in clauses (ii)-(v), only if such conduct continues beyond ten
business days after receipt by the Employee from Aramark of a written demand to
cure such conduct. Termination of Employee’s employment with Aramark for “Cause”
shall require a vote of the majority of Aramark’s Board of Directors at a
meeting after notice to Employee of such meeting at which Employee and counsel
have a reasonable opportunity to be heard.

C.    If Employee is terminated by Aramark for reasons other than Cause or
Employee resigns for Good Reason, Employee will receive the severance payments
and other post-employment benefits during the Severance Pay Period even if
Employee commences other employment during such period provided such employment
does not violate the terms of Article 2, and subject to the provisions of
Article 6.F.

D.    Notwithstanding anything else contained in this Article 6 to the contrary,
Aramark may choose not to commence (or to discontinue) providing any payment or
benefit, except the Accrued Benefits, unless and until Employee executes and
delivers, without revocation, the Release within 60 days following Employee’s
termination of employment; provided, however, that subject to receipt of such
executed release, Aramark shall commence providing such payments and benefits
within 75 days following the date of termination of Employee’s employment, which
first payment shall include any payments owed to Employee not previously paid in
such 75-day period following the date of termination of Employee’s employment.

E.    In addition to the remedies set forth in Article 5, Aramark reserves the
right to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above in any
material respect.

F.    Employee’s receipt of severance and other post-employment benefits under
this Agreement (including under Exhibit B hereto) is contingent on
(i) Employee’s compliance with the provisions of Articles 1, 2, 3 and 4, (ii)
Employee’s execution and non-revocation of a release in substantially the form
attached as Exhibit C (the “Release”), which Release shall not

 

-6-



--------------------------------------------------------------------------------

include any claims by Employee to enforce Employee’s rights under, or with
respect to, (1) this Agreement (including the attached Exhibit B), (2) the
Certificate of Incorporation and By-laws of Aramark, (3) the Indemnification
Agreement between the Employee and Aramark dated as of the date hereof (the
“Indemnification Agreement”), or (4) any Aramark retirement or health insurance
benefit plan pursuant to its terms, and (iii) the expiration of the applicable
Age Discrimination in Employment Act revocation period without such Release
being revoked by Employee.

ARTICLE 7

TERM OF EMPLOYMENT

Employee acknowledges that Aramark has the right to terminate Employee’s
employment at any time for any reason whatsoever, provided, however, that any
termination by Aramark for reasons other than Cause or by Employee for Good
Reason shall result in the severance and the post-employment benefits described
in Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
Aramark are in full satisfaction of any obligations Aramark may have resulting
from Aramark’s exercise of its right to terminate Employee’s employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans,
conversion of insurance, and the plans and other documents and agreements
referred to in Article 6.F above.

ARTICLE 8

MISCELLANEOUS

A.    As used throughout this Agreement, “Aramark” includes Aramark and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which Aramark or its subsidiaries or affiliates has an equity interest in
excess of ten percent (10%).

B.    Notwithstanding anything to the contrary contained herein, Employee shall,
after termination of employment, retain all rights to indemnification under
applicable law or any agreement, or under Aramark’s or any parent corporation’s
Certificate of Incorporation or By-Laws at a level that is at least as favorable
to the Employee as that currently provided. In addition, the Company shall
maintain Director’s and Officer’s liability insurance on behalf of Employee, at
the level in effect immediately prior to such date of termination, for the
three-year period following the date of termination, and throughout the period
of any applicable statute of limitations. Nothing herein is intended to limit
Employee’s rights under the Indemnification Agreement.

C.    In the event that it is reasonably determined by Aramark that, as a result
of the deferred compensation tax rules under Section 409A of the Internal
Revenue Code of 1986, as amended (and any related regulations or other
pronouncements thereunder) (“the Deferred Compensation Tax Rules”), any of the
payments and benefits that Employee is entitled to under the terms of this
Agreement (including under Exhibit B) may not be made at the time contemplated
by the terms hereof or thereof, as the case may be, without causing Employee to
be subject to tax under the Deferred Compensation Tax Rules, Aramark shall, in
lieu of providing

 

-7-



--------------------------------------------------------------------------------

such payment or benefit when otherwise due under this Agreement, instead provide
such payment or benefit on the first day on which such provision would not
result in Employee incurring any tax liability under the Deferred Compensation
Tax Rules; which day, if Employee is a “specified employee” within the meaning
of the Deferred Compensation Tax Rules, shall be the first day of the seventh
month following the date of Employee’s termination of employment (or the
earliest date as is permitted under the Deferred Compensation Tax Rules, without
any accelerated or additional tax); provided, further, that to the extent that
the amount of payments due under Article 6.A (or Exhibit B, as applicable) are
not subject to the Deferred Compensation Tax Rules by virtue of the application
of Treas. Reg. Sec. 1.409A-1(b)(9)(iii)(A), such payments may be made prior to
the expiration of such six-month period. In addition, if the commencement of any
payment or benefit provided under Article 6 that constitutes “deferred
compensation” under the Deferred Compensation Tax Rules could, by application of
the terms conditioning such payment or benefit upon the execution and
non-revocation of the Release, occur in one of two taxable years, then the
commencement of such payment shall begin on the first payroll date occurring in
January of such second taxable year. To the extent any reimbursements or in-kind
benefits due to Employee under this Agreement constitute “deferred compensation”
under the Deferred Compensation Tax Rules, any such reimbursements or in-kind
benefits shall be paid to Employee in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Additionally, to the extent that Employee’s receipt
of any in-kind benefits from Aramark or its affiliates must be delayed pursuant
to this Article 8.C due to Employee’s status as a “specified employee,” Employee
may elect to instead purchase and receive such benefits during the period in
which the provision of benefits would otherwise be delayed by paying Aramark (or
its affiliates) for the fair market value of such benefits (as determined by
Aramark in good faith) during such period. Any amounts paid by Employee pursuant
to the preceding sentence shall be reimbursed to Employee (with interest
thereon) as described above on the date that is the first day of the seventh
month following Employee’s separation from service. In the event that any
payments or benefits that Aramark would otherwise be required to provide under
this Agreement cannot be provided in the manner contemplated herein without
subjecting Employee to tax under the Deferred Compensation Tax Rules, Aramark
shall provide such intended payments or benefits to Employee in an alternative
manner that conveys an equivalent economic benefit to Employee as soon as
practicable as may otherwise be permitted under the Deferred Compensation Tax
Rules. Without limiting the generality of the foregoing, Employee may notify
Aramark if he believes that any provision of this Agreement (or of any award of
compensation including equity compensation or benefits) would cause Employee to
incur any additional tax under Section 409A and, if Aramark concurs with such
belief after good faith review or Aramark independently makes such
determination, Aramark shall, after consulting with Employee, use reasonable
best efforts to reform such provision to comply with Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform the
Deferred Compensation Tax Rules; provided that neither Aramark nor any of its
employees or representatives shall have any liability to Employee with respect
thereto. For purposes of the Deferred Compensation Tax Rules, each payment made
under this Agreement (including, without limitation, each installment payment
due under Article 6.A and Exhibit B, as applicable) shall be designated as a
“separate payment” within the meaning of the Deferred Compensation Tax Rules,
and references herein to Employee’s “termination of employment” shall refer to
Employee’s separation from service with Aramark and its affiliates within the
meaning of the Deferred Compensation Tax Rules.

 

-8-



--------------------------------------------------------------------------------

D.    In the event of a Change of Control as defined in the attached Exhibit B,
the provisions of Exhibit B shall apply to Employee. Further, pursuant to the
Deferred Compensation Tax Rules, Aramark, in its discretion, is permitted to
accelerate the time and form of payments provided under the deferred
compensation arrangement set forth in this Agreement (including Exhibit B),
where the right to the payment arises due to a termination of the arrangement
within the 30 days preceding or the 12 months following a change in control
event (as defined in the Deferred Compensation Tax Rules).

E.    If Employee’s employment with Aramark terminates solely by reason of a
transfer of stock or assets of, or a merger or other disposition of, a
subsidiary of Aramark (whether direct or indirect), such termination shall not
be deemed a termination of employment by Aramark for purposes of this Agreement,
provided that Aramark requires the subsequent employer, by agreement, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Aramark would be required to perform it if no such
transaction had taken place. In such case, Employee acknowledges and agrees that
Aramark may assign this Agreement and Aramark’s rights hereunder, and
particularly Articles 1, 2, 3 and 4, in its sole discretion and without advance
approval by Employee. In such case, Employee agrees that Aramark may assign this
Agreement and all references to “Aramark” contained in this Agreement shall
thereafter be deemed to refer to the subsequent employer.

F.    Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.

G.    Employee hereby represents to the Company that the execution and delivery
of this Agreement by Employee and Aramark and the performance by Employee of
Employee’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Employee is a party or otherwise bound.

H.    In the event any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

I.    The terms of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof. For purposes of any action or proceeding, Employee irrevocably submits
to the non-exclusive jurisdiction of the courts of Pennsylvania and the courts
of the United States of America located in Pennsylvania for the purpose of any
judicial proceeding arising out of or relating to this Agreement, and
acknowledges that the designated fora have a reasonable relation to the
Agreement and to the parties’ relationship with one another. Notwithstanding the
provisions of this Article 8.I, Aramark may, in its discretion, bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
seeking temporary or preliminary relief pending resolution of a dispute.

J.    Employee expressly consents to the application of Article 8.I to any
judicial action or proceeding arising out of or relating to this Agreement.
Aramark shall have the right to serve legal process upon Employee in any manner
permitted by law. In addition, Employee

 

-9-



--------------------------------------------------------------------------------

irrevocably appoints the Executive Vice President, Human Resources of Aramark
(or any successor) as Employee’s agent for service of legal process in
connection with any such action or proceeding and Employee agrees that service
of legal process upon such agent, who shall promptly advise Employee of any such
service of legal process at the address of Employee then in the records of
Aramark, shall be deemed in every respect effective service of legal process
upon Employee in any such action or proceeding.

K.    Employee hereby waives, to the fullest extent permitted by applicable law,
any objection that Employee now or hereafter may have to personal jurisdiction
or to the laying of venue of any action or proceeding brought in any court
referenced in Article 8.I and hereby agrees not to plead or claim the same.

L.    Notwithstanding any other provision of this Agreement, Aramark may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

M.    Employee expressly acknowledges and agrees that the Incentive Compensation
Recoupment Policy set forth in Exhibit A to this Agreement, as the same may be
amended from time to time, is binding on Employee and that Employee is a Covered
Employee as defined in that policy.

N.    This Agreement shall be binding upon, inure to the benefit of and be
enforceable by Aramark and Employee, and their respective heirs, legal
representatives, successors and assigns. Employee acknowledges and agrees that
this Agreement, including its provisions on post-employment restrictions, is
specifically assignable by Aramark. Employee hereby consents to such future
assignment and agrees not to challenge the validity of such future assignment.

[SIGNATURES ON NEXT PAGE.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed this 6th day of October, 2019.

 

/s/ John J. Zillmer

John J. Zillmer ARAMARK

/s/ Stephen I. Sadove

By: Stephen I. Sadove

Title: Chairman of the Board of Directors, Aramark

[SIGNATURE PAGE TO AGREEMENT RELATING TO EMPLOYMENT AND

POST-EMPLOYMENT COMPETITION]

 

-11-



--------------------------------------------------------------------------------

Schedule 1

Prior Works*

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

Aramark

Incentive Compensation Recoupment Policy

Overview

Aramark (the “Company”) has adopted this incentive compensation recoupment
policy (the “Policy”) in order to ensure that incentive compensation is paid
based on accurate financial data and to enable the Company to seek recoupment of
incentive compensation in the event of material and willful violations of law
that cause significant reputational or economic harm to the Company. In the
event of an accounting restatement as described below the Company may seek
recovery of incentive compensation that would have not been paid if the correct
performance data had been used to determine the amount payable. In the event a
Covered Employee (as defined below) commits a willful and material violation of
applicable law and such violation results in significant reputational or
economic harm to the Company, the Company may seek recovery of incentive
compensation from such Covered Employee. The Board of Directors (the “Board”)
and the Compensation and Human Resources Committee of the Board (the
“Committee”) shall have full authority to interpret and enforce the Policy.

Covered Employees

The Policy applies to “Covered Employees” who are: the executive officers of the
Company and its subsidiaries (as defined under Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) and all other executives in the Company’s
Executive Leadership Council.

Incentive Compensation

For purposes of this Policy, “incentive compensation” means cash performance
bonuses and incentive stock awards including performance restricted stock and
performance stock units paid, granted, vested or accrued under any Company plan
or agreement in the form of cash or Company common stock whose payment or
vesting is based on the achievement of one or more financial metrics.

Accounting Restatement; Calculation of Overpayment

If the Board or the Committee determines that (i) incentive compensation of a
Covered Employee was overpaid, in whole or in part, as a result of a restatement
of the reported financial or operating results of the Company due to material
non-compliance with financial reporting requirements under the securities laws
(unless due to a change in accounting policy or applicable law) and (ii) such
Covered Employee has engaged in misconduct that causes or contributed, directly
or indirectly, to the non-compliance that resulted in the obligation to restate
the Company’s reported financial or operating results, the Board or the
Committee will determine, in its discretion, whether the Company shall, to the
extent permitted by applicable law, seek to recover or cancel the incentive
compensation granted, paid to, issued or vested in excess of the incentive
compensation that would have been paid or granted to such Covered Employee or
the incentive compensation in which such Covered Employee would have vested had
the actual payment, granting or vesting been calculated based on the accurate
data or restated results, as applicable (the “Overpayment”).

 

A-1



--------------------------------------------------------------------------------

If the Board or the Committee determines that a Covered Employee engaged in
misconduct resulting in a material and willful violation of law that causes
significant reputational or economic harm to the Company, the Board or the
Committee may determine, in its discretion, whether the Company shall, to the
extent permitted by applicable law, seek to recover or cancel any incentive
compensation granted, paid to or issued or vested to such Covered Employee.

Forms of Recovery

If the Board or the Committee determines to seek recovery for the Overpayment or
due to a material and willful violation of law, the Company shall have the right
to demand that the Covered Employee reimburse the Company for the Overpayment or
the amount of incentive compensation that the Board or Committee determines is
appropriate. The Board or the Committee shall have the discretion to determine
the form, amount and timing of any repayment. To the extent the Covered Employee
does not make reimbursement of the Overpayment or amount sought to be recovered
by the Company, the Company shall have the right to enforce the repayment
through the reduction or cancellation of outstanding and future incentive
compensation and shall also have the right to sue for repayment. To the extent
any shares have been issued under vested awards or such shares have been sold by
the Covered Employee, the Company shall have the right to cancel any other
outstanding stock-based awards with a value equivalent to the Overpayment or
amount sought to be recovered, as determined by the Board or the Committee.

Time Period for Overpayment Review

The Board or the Committee may make determinations of whether the Company shall
seek recovery or cancellation of the Overpayment at any time through the end of
the third fiscal year following the year for which the inaccurate performance
criteria were measured; provided, that if steps have been taken within such
period to restate the Company’s financial or operating results, the time period
shall be extended until such restatement is completed. For illustrative purposes
only, this means that if incentive compensation is paid in late calendar 2015
for performance metrics based on fiscal year 2015 performance, the compensation
shall be subject to review for Overpayment until the end of the 2018 fiscal
year. Notwithstanding the above, if the Board or the Committee determines that
any Covered Employee engaged in fraud or misconduct, the Board or the Committee
shall be entitled to seek recovery or cancellation of the Overpayment with
respect to such Covered Employee for a period of six years after the act of
fraud or misconduct, as such time period is calculated by the Board or
Committee. In the case of material and willful violations of law, the Board and
the Committee may seek recovery of any incentive compensation paid within three
years prior to the Company’s demand for recoupment.

No Additional Payments

In no event shall the Company be required to award Covered Employees an
additional payment if the restated or accurate financial results would have
resulted in a higher incentive compensation payment.

 

A-2



--------------------------------------------------------------------------------

Applicability

This Policy applies to all incentive compensation, granted, paid or credited
after November 6, 2018, except to the extent prohibited by applicable law or any
other legal obligation of the Company. Application of the Policy does not
preclude the Company from taking any other action to enforce a Covered
Employee’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings or any other remedies that may be
available to the Company, including such remedies contained, without limitation,
in the Company’s equity grant and employment agreements, whether or not there is
a restatement.

Committee Determination Final

Any determination by the Board or the Committee (or by any officer of the
Company to whom enforcement authority has been delegated) with respect to this
Policy shall be final, conclusive and binding on all interested parties.

Other Laws

The Policy is in addition to (and not in lieu of) any right of repayment,
forfeiture or right of offset against any Covered Employee that is required
pursuant to any statutory repayment requirement implemented at any time prior to
or following the adoption of the Policy. This policy is in addition to, and is
not a substitute for, the requirements of Section 304 of the Sarbanes-Oxley Act
of 2002.

Amendment; Termination

The Board or the Committee may amend or terminate this Policy at any time.

Adopted on November 6, 2018

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION PROTECTION PROVISIONS

This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between John J. Zillmer (the
“Executive”) and Aramark.

1.    Defined Terms.

Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule A shall have the meanings set forth in Schedule A.

2.    Effective Date; Term.

This Exhibit shall be effective as of October 6, 2019 (the “Effective Date”) and
shall remain in effect until the later of two years following a Change of
Control and the date that all of the Company’s obligations under this Exhibit
have been satisfied in full.

3.    Change of Control Benefits.

If Executive’s employment with the Company is terminated at any time within the
two years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following the Change of Control. Payment of benefits
under this Exhibit shall be in lieu of any benefits payable under the Aramark
Agreement relating to Employment and Post-Employment Competition of which this
Exhibit is a part, except as provided in Section 3(b) hereof. Notice of
termination without Cause or for Good Reason shall be given in accordance with
Section 13, and shall indicate the specific termination provision hereunder
relied upon, the relevant facts and circumstances and the Termination Date.

a.    Severance Payments. The Company shall pay Executive cash benefits equal
to:

(1)    two and one-half (2 1⁄2) times Executive’s Base Salary in effect on the
date of the Change of Control or the Termination Date, whichever is higher;
provided, that if any reduction of the Base Salary has occurred, then the Base
Salary on either date shall be as in effect immediately prior to such reduction,
payable as a cash lump sum within sixty days after the Termination Date; and

 

B-1



--------------------------------------------------------------------------------

(2)    two and one-half (2 1⁄2) times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater,
payable as a cash lump sum within sixty days after the Termination Date;
provided, that if any reduction of the Target Bonus has occurred, then the
Target Bonus on either date shall be as in effect immediately prior to such
reduction; and

(3)    Executive’s Target Bonus (as determined in Section 3(a)(2), above)
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed by the Company in the Company fiscal year in which the
Termination Date occurs and the denominator of which shall equal 365, payable as
a cash lump sum within forty days after the Termination Date.

Notwithstanding the foregoing, in the event the Change in Control that results
in payments pursuant to this Section 3(a) does not constitute a “change in
control” for purposes of the Deferred Compensation Tax Rules, the payments
described in this Section 3(a) shall instead each be paid in accordance with
Article 6.A.1 of the Aramark Agreement relating to Employment and
Post-Employment Competition, with any excess amounts payable as a cash lump sum
within sixty days after the final payment is made pursuant to that Article
6.A.1, or such earlier date as permitted by the Deferred Compensation Tax Rules.

b.    Continuation of Benefits. Until the thirty-month anniversary of the
Termination Date, the Company shall at its expense provide Executive and
Executive’s spouse and qualified dependents with medical and life insurance
coverage at the level provided to Executive immediately prior to the Change of
Control; provided, however, that if Executive becomes employed by a new
employer, continuing coverage from the Company will become secondary to any
coverage afforded by the new employer.

c.    Payment of Earned But Unpaid Amounts. Within thirty days after the
Termination Date, the Company shall pay Executive the Accrued Benefits.

d.    Vesting of Other Benefits. Executive shall be entitled to such accelerated
vesting of outstanding equity-based awards or retirement plan benefits as is
specified under the terms of the applicable plans, agreements and arrangements.

4.    Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall be subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.

5.    Excise Tax Consequences.

a.    In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company for the benefit of its employees,
to or for the benefit of Executive (whether paid

 

B-2



--------------------------------------------------------------------------------

or payable or distributed or distributable pursuant to the terms of this
Exhibit, or otherwise) (a “Payment”) is subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), if the net after-tax amount of such Payments, after Executive has paid
all taxes due thereon (including, without limitation, taxes due under
Section 4999 of the Code) is less than the net after-tax amount of all such
Payments and benefits otherwise due to Executive in the aggregate, if such
aggregate Payments were reduced to an amount equal to 2.99 times the Executive’s
“base amount” (as defined in Section 280G(b)(3) of the Code), then the aggregate
amount of the payments and benefits shall be reduced to an amount that will
equal 2.99 times the Executive’s base amount. To the extent such aggregate
parachute payment amounts are required to be so reduced, the parachute payment
amounts due to the Executive (but no non-parachute payment amounts) shall be
reduced in the following order: (i) payments and benefits due under Section 3.a
of this Exhibit shall be reduced (if necessary, to zero) with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity fully valued (without regard to any discounts for present value) for
purposes of the calculation to be made under Section 280G of the Code for
purposes of this Section 5 (the “280G Calculation”) in reverse order of when
payable; and (iii) payments and benefits due in respect of any options or stock
appreciation rights with regard to Aramark equity securities valued under the
280G Calculation based on time of vesting shall be reduced in an order that is
most beneficial to the Executive.

b.    All determinations required to be made under this Section 5, including
whether and when a cutback is to be made, and the assumptions to be utilized in
arriving at such determination, shall be made by such nationally recognized
certified public accounting firm as may be designated by the Company which shall
provide detailed supporting calculations both to the Company and Executive
within ten business days of the receipt of notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company.

c.    Notwithstanding anything contained in this Agreement or any other
agreement between the Executive and the Company or any of its subsidiaries to
the contrary, the Executive and the Company shall in good faith attempt to agree
on steps to ensure that no payments to which the Executive would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” (as defined in Section 280G(b)(2) of the Code).

6.    Termination for Cause.

Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.

7.    Indemnification; Director’s and Officer’s Liability Insurance.

Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law, any agreements, or under the Company’s
Certificate of Incorporation or By-Laws, as they may be amended or restated from
time to time. In addition, the Company shall maintain Director’s and Officer’s
liability insurance on behalf of Executive, at the level in effect

 

B-3



--------------------------------------------------------------------------------

immediately prior to the Termination Date, for the three-year period following
the Termination Date, and throughout the period of any applicable statute of
limitations. Nothing herein is intended to limit Employee’s rights under the
Indemnification Agreement.

8.    Executive Covenants.

This is an Exhibit B to, and forms a part of, the Aramark Agreement Relating to
Employment and Post-Employment Competition between Executive and Aramark (the
“Agreement”). This Exhibit shall not diminish in any way Executive’s rights
under the terms of such Agreement, except that Executive’s receipt of benefits
under this Exhibit is contingent upon Executive’s compliance in all material
respects with all of the terms and conditions of the Agreement.

9.    Costs of Proceedings.

Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails on a substantial portion of the claims in such
proceeding.

10.    Assignment.

Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Exhibit shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Exhibit in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The provisions of this Section 10 shall
continue to apply to each subsequent employer of Executive hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.

11.    Withholding.

Notwithstanding any other provision of this Exhibit, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.

12.    Applicable Law.

This Exhibit shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to conflicts of laws principles
thereof.

 

B-4



--------------------------------------------------------------------------------

13.    Notice.

For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

If to the Company:

Aramark

2400 Market Street

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

14.    Entire Agreement; Modification.

This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein or in Article 6.F of the Agreement or in any benefit
plan of the Company or of any of its affiliates, supersedes all other prior
agreements expressly concerning the effect of a Change of Control occurring
after the date of this Agreement with respect to the relationship between the
Company and Executive. This Exhibit is not, and nothing herein shall be deemed
to create, a contract of employment between the Company and Executive. This
Exhibit may be changed only by a written agreement executed by the Company and
Executive.

15.    Severability.

In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.

 

B-5



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Exhibit B, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

1.    “Act” means the Securities Exchange Act of 1934, as amended.

2.    “Affiliate” shall have the meaning set forth in the Company Amended and
Restated 2013 Stock Incentive Plan, as the same may be amended from time to time
(or any successor plan thereto).

3.    “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.

4.    “Bonus” means the amount payable to Executive under the Company’s
applicable annual bonus plan with respect to a fiscal year of the Company.

5.    “Cause” means “cause” as defined in the Agreement of which this Schedule A
forms a part.

6.    “Change of Control” means the first to occur of any of the following:

(i)    The acquisition by any individual entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, directly or indirectly, of
beneficial ownership of equity securities of the Company representing more than
50% of the voting power of the then-outstanding equity securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following shall not constitute a Change of Control: (A) any acquisition by the
Company or any Subsidiary, (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, or
(C) any acquisition by any Person pursuant to a transaction which complies with
clauses (A) and (B) of subsection (ii) below; or

(ii)    The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from such Business Combination in substantially the same proportion (relative to
each other) as their ownership immediately prior to such Business Combination of
the Company Voting Securities, and (B) no Person beneficially owns, directly or
indirectly, more than a majority of the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership of the Company existed prior to the Business Combination; or

 

Schedule A-1



--------------------------------------------------------------------------------

(iii)    A majority of the members of the Company’s Board of Directors are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the current members of the Company’s Board of
Directors before such replacement.

7.    “Code” means the Internal Revenue Code of 1986, as amended.

8.    “Company” means Aramark or any of its parents and any successor or
successors thereto.

9.    “Good Reason” means any of the following actions, without Executive’s
express prior written approval, other than due to Executive’s Permanent
Disability or death:

(a)    removal by the Company’s Board of Directors from the position of Chief
Executive Officer of the Company;

(b)    any decrease in Base Salary or Target Bonus;

(c)    any relocation of Executive’s principal place of business of 50 miles or
more from the Company’s headquarters in Philadelphia, Pennsylvania, other than
normal travel consistent with past practice; or

(d)    the Company’s material breach of the employment letter agreement between
the Company and Executive dated October 6, 2019, which for the avoidance of
doubt shall not be interpreted to include the provisions of this Aramark
Agreement relating to Employment and Post-Employment Competition, but shall
include, without limitation, a diminution of your duties or authority as Chief
Executive Officer (including reporting relationships).

Executive shall have twelve months from the time Executive first becomes aware
of the existence of Good Reason to resign for Good Reason.

The Executive must provide notice to the Company of the existence of the
condition described above within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Company shall have a
period of 30 days during which it may remedy the condition and not be required
to pay the amount.

10.    “Permanent Disability” means “permanent disability” as defined in the
Company’s long-term disability plan as in effect from time to time, or if there
shall be no plan, the inability of Executive to perform in all material respects
Executive’s duties and responsibilities to the Company or any affiliate for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period by reason of a physical or mental
incapacity.

11.    “Subsidiary” means any Affiliate in respect of which the Company
maintains a direct or indirect Controlling Interest. A “Controlling Interest” in
an entity shall mean beneficial ownership of more than 50% of the voting power
of the outstanding equity securities of the entity.

 

Schedule A-2



--------------------------------------------------------------------------------

12.    “Target Bonus” means the target Bonus established for Executive in
respect of any given year, whether expressed as a percentage of Base Salary or a
dollar amount.

 

Schedule A-3



--------------------------------------------------------------------------------

EXHIBIT C

Release and Waiver of Claims

1.    In consideration for the payments provided for under the Agreement
Relating to Employment and Post-Employment Competition between me, John J.
Zillmer, and Aramark Corporation dated October     , 2019, as amended from time
to time (the “Post Employment Competition Agreement”), and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I hereby agree on behalf of myself, my spouse, agents, assignees,
attorneys, successors, assigns, heirs and executors, to fully and completely
release Aramark (which term shall be deemed to include Aramark Corporation,
Aramark Services, Inc., and all subsidiary and affiliated and successor
companies or other entities in which Aramark or Aramark Services, Inc., or their
subsidiaries or affiliates has or had an equity interest in excess of ten
percent (10%)), and their predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers, shareholders, bondholders, clients, customers, suppliers,
distributors, subcontractors, joint-venture partners, consultants and
fiduciaries in their individual and/or representative capacities (hereinafter
collectively referred to as the “Aramark Releasees”), to the fullest extent
permitted by law, from any and all causes of action and claims whatsoever, which
I or my heirs, executors, administrators, successors and assigns ever had or now
have against the Aramark Releasees or any of them, in law, admiralty or equity,
whether known or unknown to me, for, upon, or by reason of, any matter, action,
omission, course or thing in connection with or in relationship to: (a) my
employment or other service relationship with Aramark; (b) the termination of
any such employment or service relationship; (c) any applicable employment,
benefit, compensatory or equity arrangement with Aramark occurring or existing
up to the date of my termination of employment with Aramark and the other
Releasees; and (d) any equity or stock plans of Aramark (such released claims
are collectively referred to herein as the “Released Claims”).

2.    The Released Claims include, without limitation of the language of
paragraph 1, (i) any and all claims under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment Retraining and Notification Act, the Pennsylvania Human Relations Act
(including any claims threatened or pending before the Pennsylvania Human
Relations Commission), the Pennsylvania Whistleblower Law and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment; and (ii) any claims for wrongful discharge, breach of express or
implied contract, fraud, misrepresentation or any claims relating to benefits,
compensation or equity, or any other claims under any statute, rule or
regulation or under the common law, including compensatory damages, punitive
damages, attorney’s fees, costs, expenses and all claims for any other type of
damage or relief.

3.    The Released Claims shall not include: (i) any vested benefits or rights
which I hold under any Aramark compensation or benefit plan (excluding
severance); (ii) any claims to enforce my contractual rights under, or with
respect to, the Post Employment Competition Agreement, the Indemnification
Agreement, the Certificate of Incorporation or By-laws; (iii) any rights to
workers’ compensation benefits or unemployment insurance as required

 

C-1



--------------------------------------------------------------------------------

by applicable law, or (iv) any claims that arise after the date on which I
execute this Release and Waiver of Claims. The Release and Waiver of Claims does
not apply to any claim that cannot be released in this Agreement as a matter of
law. In addition, nothing herein prevents me from filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”) or similar state or
local agency or my ability to participate in any investigation or proceeding
conducted by the EEOC or such similar state or local agency; provided however,
that pursuant to Paragraphs 1 and 2 of this Release and Waiver of Claims, I am
waiving, to the fullest extent permitted by law, any right to recover monetary
damages or any other form of personal relief in connection with any such charge,
investigation or proceeding. To the extent I receive any personal or monetary
relief in connection with any such charge, investigation or proceeding, Aramark
will be entitled to an offset for the payments made pursuant to the Post
Employment Competition Agreement.

Nothing in the Post Employment Competition Agreement or this Release and Waiver
of Claims shall prohibit or restrict me or my attorneys from lawfully, and
without notice to Aramark: (a) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (b) responding to any inquiry or
legal process directed to me individually (and not directed to Aramark and/or
its subsidiaries) from any such Governmental Authorities; (b) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (d) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, I shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made to my
attorney in relation to a lawsuit for retaliation against me for reporting a
suspected violation of law; or (c) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Nor
does the Post Employment Competition Agreement or this Release and Waiver of
Claims require me to obtain prior authorization from Aramark before engaging in
any conduct described in this Paragraph, or to notify Aramark that I have
engaged in any such conduct.

4.    I expressly understand and agree that the obligations of Aramark as set
forth in the Post Employment Competition Agreement are in lieu of any and all
other amounts which I might be, am now, or may become, entitled to receive from
Aramark upon any claim released herein. I also expressly understand and agree
that the separation payments paid to me under the Post Employment Competition
Agreement is in addition to what I would otherwise be entitled to receive
following the end of my employment. Other than as provided in the Post
Employment Competition Agreement, I acknowledge and agree that I have received
all entitlements due from Aramark relating to my employment with Aramark
including, but not limited to, all wages earned, bonuses, sick pay, vacation pay
and any other paid and unpaid leave for which I was eligible and to which I was
entitled, and that no other entitlements are due to me other than as set forth
in the Post Employment Competition Agreement.

 

C-2



--------------------------------------------------------------------------------

5.    I acknowledge that the Older Workers Benefit Protection Act (“OWBPA”)
requires Aramark to provide me with the following disclosures to ensure my
release and waiver of claims under the federal Age Discrimination in Employment
Act is knowing and voluntary and I acknowledge and agree as follows:

 

  a.

I have read carefully and fully understand the terms of this Release and Waiver
of Claims and that Aramark advises me by the Post Employment Competition
Agreement to consult with an attorney and further I have had the opportunity to
consult with an attorney prior to signing this Release and Waiver of Claims.

 

  b.

I fully understand the Release and Waiver of Claims that I am signing.

 

  c.

I am signing this Release and Waiver of Claims voluntarily and knowingly and I
have not relied on any representations, promises or agreements of any kind made
to me in connection with my decision to accept the terms of this Release and
Waiver of Claims, other than those set forth in this Release and Waiver of
Claims and the Post Employment Competition Agreement.

 

  d.

I have been given at least twenty-one (21) days to consider whether I want to
sign this Release and Waiver of Claims. To the extent I have executed this
Release and Waiver of Claims within less than twenty-one (21) days after its
delivery to me, my decision to execute this Release and Waiver of Claims prior
to the expiration of such twenty-one (21) day period was entirely voluntary.

 

  e.

Any changes to the Post Employment Competition Agreement or this Release and
Waiver of Claims made by Aramark, whether material or immaterial, do not restart
the running of the twenty-one (21) day consideration period.

 

  f.

I have the right to revoke this Release and Waiver of Claims within seven
(7) days after it is signed by me. I further acknowledge that I will not receive
any payments or benefits due to me under the Post Employment Competition
Agreement before the seven (7) day revocation period (the “Revocation Period”)
has passed and then only if I have not revoked this Release and Waiver of
Claims.

This Release and Waiver of Claims shall take effect on the first business day
following the expiration of the Revocation Period, provided this Release and
Waiver of Claims has not been revoked by me as provided above during such
Revocation Period.

Intending to be legally bound, I hereby execute this Release and Waiver of
Claims.

[Signature Page Follows]

 

C-3



--------------------------------------------------------------------------------

 

John J. Zillmer

DATED: [DATE]

[Signature Page to Release and Waiver of Claims]

 

C-4